EXHIBIT 10.1

 
FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
This FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Fourth Amendment”)
is entered into as of June 10, 2014 (the “Fourth Amendment Effective Date”), by
and among the following:  (i) WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), (ii) SOUTHERN FRAC, LLC, a Texas limited liability company (the
“Borrower”), (iii) GENERAL FINANCE CORPORATION, a Delaware corporation (“GFN”),
and (iv) GFN MANUFACTURING CORPORATION, a Delaware corporation (“GFN Mfg” and,
together with GFN, the “Guarantors”) (the Borrower and the Guarantors shall be
collectively referred to herein as the “Loan Parties”).
 
Recitals
 
Reference is made to the following:
 
 
A.
Lender, Borrower and Guarantors have entered into that certain Credit and
Security Agreement, dated as of October 1, 2012, as amended by that certain
First Amendment to Credit and Security Agreement, dated as of February 22, 2013,
as amended by that certain Second Amendment to Credit and Security Agreement,
dated as of June 26, 2013, and as amended by that certain Third Amendment to
Credit and Security Agreement, dated as of September 5, 2013 (as so amended, the
“Credit Agreement”).

 
 
B.
Borrower has requested that Lender amend certain provisions of the Credit
Agreement, as more fully set forth herein.

 
 
C.
Subject to the terms, conditions and limitations set forth herein, Lender is
willing to amend certain provisions of the Credit Agreement.

 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Lender and the Loan Parties, intending to be legally bound, agree to the
accuracy and completeness of the above Recitals, and further agree as follows:
 
1.           DEFINITIONS.  All capitalized terms used but not otherwise defined
in this Fourth Amendment shall have the meanings ascribed to them in the Credit
Agreement.
 
2.           AMENDMENTS TO CREDIT AGREEMENT.
 
a.           As of the Fourth Amendment Effective Date, subsections (a), (b),
(d) and (k) of the definition of “Eligible Accounts” in Schedule 1.1 to the
Credit Agreement are hereby amended and restated in their entireties and shall
read as follows:


“(a)           Accounts that the Account Debtor has failed to pay within 90 days
(45 days in the case of any Account Debtors that are Affiliates of the Borrower,
subject to adjustment in Lender’s Permitted Discretion) of original invoice
date;
 
(b)  
Accounts with selling terms of more than 60 days;

 
(d) Accounts with respect to which the Account Debtor is an Affiliate, except
that Accounts owing from Account Debtors that are majority owned by GFN shall be
eligible provided that GFN provides a limited guarantee, in form and substance
acceptable to Lender in its sole and absolute discretion, for such Accounts to
the extent they exceed, in the aggregate, $1,500,000;
 
(k) Accounts owing by a single Account Debtor or group of Affiliated Account
Debtors whose total obligations owing to Borrower exceed twenty (20%) percent of
the aggregate amount of all otherwise Eligible Accounts (provided increased
concentrations are permitted in the case of Eligible Accounts owing to Borrower
by Affiliates of Borrower, in each instance subject to adjustment by Lender in
its Permitted Discretion);”
 


 
1

--------------------------------------------------------------------------------

 
3.           CONDITIONS PRECEDENT TO EFFECTIVENESS OF FOURTH AMENDMENT.  The
effectiveness of this Fourth Amendment is subject to the full satisfaction of
the following conditions precedent on or before 5:00 pm CDT, May __, 2014,
unless specifically waived or extended in writing by Lender:
3.1.           Lender shall have received (a) this Fourth Amendment, duly
executed by Borrower and each Guarantor, and Lender shall have duly executed the
same, and (b) a limited guarantee, in form and substance acceptable to Lender in
its sole and absolute discretion, from GFN for such Accounts owing from Account
Debtors that are majority owned by GFN to the extent they exceed, in the
aggregate, $1,500,000.
 
3.2.           Lender shall be satisfied with all corporate proceedings taken in
connection with the transactions contemplated by this Fourth Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Lender and its legal counsel.
 
3.3.           The representations and warranties contained herein and in the
Credit Agreement and the other Loan Documents shall be true and correct on and
as of the Fourth Amendment Effective Date and the date on which all conditions
precedent hereunder are satisfied, except to the extent that any such
representations or warranties relate to an earlier specific date or dates.
 
3.4.           No Default or Event of Default under the Credit Agreement or the
other Loan Documents shall have occurred and be continuing (other than the
Specified Event of Default), unless such Default or Event of Default has been
specifically waived in writing by Lender.
 
4.           ACKNOWLEDGEMENT OF GUARANTORS.
 
4.1.           GFN Reaffirmation.  GFN hereby acknowledges and agrees that (a)
the Credit Agreement, the GFN Guaranty, and the GFN Subordination Agreement are
in full force and effect and continue to be the valid, legal and binding
obligation of GFN to the extent GFN is a party thereto, (b) the “Subordinated
Indebtedness” referred to in the GFN Subordination Agreement shall include the
instrument evidencing the GFN Subordinated Debt, as defined in the Credit
Agreement, as amended by this Fourth Amendment, and (c) the obligations arising
thereunder are without offset or reduction.  GFN hereby (x) consents to the
terms of this Fourth Amendment and agrees that nothing herein shall impair in
any way its obligations under the Credit Agreement, the GFN Guaranty, or the GFN
Subordination Agreement and (y) reaffirms each of its representations,
warranties, covenants, guarantees and other agreements set forth in the Credit
Agreement, the GFN Guaranty, and the GFN Subordination Agreement.
 
4.2.           GFN Mfg Reaffirmation.  GFN Mfg hereby acknowledges and agrees
that (a) the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg Security
Agreement, and the GFN Mfg. Subordination Agreement are in full force and effect
and continue to be the valid, legal and binding obligation of GFN Mfg to the
extent GFN Mfg is a party thereto, and (b) the obligations arising thereunder
are without offset or reduction.  GFN Mfg hereby (x) consents to the terms of
this Fourth Amendment and agrees that nothing herein shall impair in any way its
obligations under the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg
Security Agreement, or the GFN Mfg. Subordination Agreement and (y) reaffirms
each of its representations, warranties, covenants, guarantees and other
agreements set forth in the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg
Security Agreement, and the GFN Mfg. Subordination Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
5.           ADDITIONAL COVENANTS; RATIFICATIONS; REPRESENTATIONS AND
WARRANTIES.
 
5.1.           The terms and provisions set forth in this Fourth Amendment shall
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly set forth in this Fourth Amendment, the terms
and provisions of the Credit Agreement are ratified and confirmed and shall
continue in full force and effect.  The parties hereto agree that the Credit
Agreement shall continue to be legal, valid, binding and enforceable in
accordance with its terms, and this Fourth Amendment constitutes a Loan Document
for all purposes.
 
5.2.           Each of the Loan Parties hereby represents and warrants to Lender
as to itself:
 
(a)           the execution, delivery and performance of this Fourth Amendment
and any and all other agreements executed and/or delivered in connection
herewith or therewith have been authorized by all requisite action on the part
of such Loan Party and its directors and shareholders, and will not violate the
Governing Documents of such Loan Party;
 
(b)           the representations and warranties contained in this Fourth
Amendment and the Credit Agreement are true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that breaches
thereof are specifically waived by this Fourth Amendment;
 
(c)           no Default or Event of Default has occurred and is continuing,
other than the Specified Event of Default;
 
(d)           such Loan Party is in full compliance with all covenants and
agreements contained in the Credit Agreement (and the Loan Documents);
 
(e)           the consummation of this Fourth Amendment will not (i) violate any
provision of the organizational documents or governing instruments; (ii) violate
any judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, such Loan
Party; or (iii) constitute a violation by such Loan Party of any law or
regulation of any jurisdiction applicable to such Loan Party;
 
(f)           this Fourth Amendment was reviewed by such Loan Party, which
acknowledges and agrees that such Loan Party (i) understands fully the terms of
this Fourth Amendment and the consequences of the issuance hereof, (ii) has been
afforded an opportunity to have this Fourth Amendment reviewed by, and to
discuss this Fourth Amendment with, such attorneys and other Persons as Borrower
may wish, and (iii) has entered into this Fourth Amendment of its own free will
and accord and without threat or duress; and
 
(g)           this Fourth Amendment and all information furnished to Lender is
made and furnished in good faith, for value and valuable consideration; and this
Fourth Amendment has not been made or induced by any fraud, duress or undue
influence exercised by Lender or any other Person.
 
 
 
3

--------------------------------------------------------------------------------

 
6.           MISCELLANEOUS.
 
6.1.           Misrepresentation.  Borrower shall indemnify and hold Lender (and
each of its officers, agents, employees, affiliates, and representatives)
harmless from and against any losses, damages, costs and expenses (including
attorneys’ fees) incurred by Lender as a direct or indirect result of (a) any
breach of any representation or warranty contained in this Fourth Amendment, or
(b) any breach or default under any of the covenants or agreements contained in
this Fourth Amendment.
 
6.2.           Covenants and Agreements.  Borrower hereby agrees and
acknowledges that it is, well and truly indebted to Lender pursuant to the terms
of the Loan Documents and hereby agrees to observe, comply with and perform all
of the obligations, terms and conditions under or in connection with the Loan
Documents.
 
6.3.           Ratification of Liens and Security Interests.  Each of the Loan
Parties hereby acknowledges and agrees that the liens and security interests of
Lender, as more fully described in Credit Agreement and the other Loan
Documents, are valid and subsisting liens and security interests and are
superior to all liens and security interests other than those exceptions
approved by Lender in writing and as otherwise permitted under the Credit
Agreement.
 
6.4.           No Waiver.  Each of the Loan Parties agrees that nothing
contained in this Fourth Amendment shall affect or impair the validity or
priority of the liens and security interests under any of the Loan
Documents.  Lender further reserves all of its rights under Loan Documents,
except as expressly modified herein.
 
6.5.           Survival of Representations and Warranties.  Except as provided
otherwise in this Fourth Amendment, all representations and warranties made in
the Credit Agreement and the other Loan Documents including, without limitation,
any document furnished in connection with this Fourth Amendment, shall survive
the execution and delivery of this Fourth Amendment, and no investigation by
Lender or any closing shall affect the representations and warranties or the
right of Lender to rely upon them.
 
6.6.           Reference to Credit Agreement.  Each of the Loan Documents and
the Credit Agreement and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.


6.7.           Expenses of Lender.  Borrower agrees to pay on demand all costs
and expenses incurred by Lender in connection with the preparation, negotiation
and execution of this Fourth Amendment and any other agreements executed
pursuant hereto, including, without limitation, the reasonable costs and fees of
Lender’s legal counsel.  Borrower acknowledges that Lender may debit Borrower’s
account to pay such costs and expenses without further consent of, or notice, to
Borrower.  Further, Borrower acknowledges that, at the execution and delivery of
this Fourth Amendment, Lender may debit Borrower’s account to pay costs and
expenses, including Lender’s attorneys’ fees, incurred at such time.
 
6.8.           Severability.  Any provision of this Fourth Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Fourth Amendment, and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.
 
 
 
4

--------------------------------------------------------------------------------

 
6.9.           Successors and Assigns.  This Fourth Amendment will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.
 
6.10.           Headings.  The headings of the sections and subsections of this
Fourth Amendment are inserted for convenience only and do not constitute a part
of this Fourth Amendment.
 
6.11.           Counterparts.  This Fourth Amendment may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument.  However, no party shall be required to exhibit or prove all
counterparts of the original agreement to make proof of same, rather each
counterpart shall constitute an enforceable agreement against the party who has
executed the same.
 
6.12.           Facsimile and Electronic Execution. This Fourth Amendment may be
executed and delivered by facsimile or other electronic transmission, and the
production of a facsimile counterpart shall have the same force and effect as
production of an originally executed counterpart for all purposes.
 
6.13.           No Commitment.  Each of the Loan Parties agrees that Lender has
not made any commitment or other agreement regarding further amendment the
Credit Agreement or the other Loan Documents.  Each of the Loan Parties warrants
and represents that none of the Loan Parties has, and none of the Loan Parties
will, rely on any commitment or other agreement on the part of Lender unless
such commitment or agreement is in writing and signed by Lender.
 
6.14.           Survival.  All representations, warranties, covenants and
agreements of the parties made in this Fourth Amendment shall survive the
execution and delivery hereof, until such time as all of the obligations of the
parties hereto shall have lapsed in accordance with their respective terms or
shall have been discharged in full.
 
6.15.           Time of Essence.  The parties to this Fourth Amendment have
agreed specifically with regard to the times for performance set forth in this
Fourth Amendment.  Further, the parties to this Fourth Amendment acknowledge
that the agreements with regard to the times for performance are material to
this Fourth Amendment.  Therefore, the parties agree and acknowledge that time
is of the essence to this Fourth Amendment.
 
6.16.           Agreement Binding on Borrower and Guarantors.  The Loan Parties
agree that this Agreement will be binding on each of the Loan Parties and their
respective successors and assigns; provided, no obligation or right hereunder
shall be assignable by any Loan Party (whether voluntarily, involuntarily or by
operation of law) without the prior, written consent of Lender.
 
6.17.           Law Governing.  THIS FOURTH AMENDMENT SHALL BE DEEMED TO HAVE
BEEN SUBSTANTIALLY NEGOTIATED AND MADE IN THE STATE OF TEXAS AND SHALL BE
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF
TEXAS APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN,
WITHOUT GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE
THAT COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER
JURISDICTION.
 
 
 
5

--------------------------------------------------------------------------------

 
6.18.           Waiver; Modification.  NO PROVISION OF THIS FOURTH AMENDMENT MAY
BE WAIVED, CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY,
BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE
ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT.  NO
DELAY ON THE PART OF LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR
PRIVILEGE HEREUNDER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR
THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER.  ALL RIGHTS AND
REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES, WHICH THE PARTIES HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.
 
6.19.           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE LOAN PARTIES HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.
 
6.20.           Final Agreement.  THIS FOURTH AMENDMENT AND THE LOAN DOCUMENTS
REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF ON THE DATE THIS FOURTH AMENDMENT IS EXECUTED.  NEITHER THIS
FOURTH AMENDMENT NOR THE LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
 
6

--------------------------------------------------------------------------------

 
6.21.           Release. BORROWER AND EACH OF THE GUARANTORS HEREBY ACKNOWLEDGE
THAT AS OF THE DATE HEREOF THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THEIR LIABILITY TO REPAY THE
INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDER OR ANY OF ITS AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE
DIRECTORS OFFICERS, AGENTS, EMPLOYEES, OR ATTORNEYS.  BORROWER AND EACH OF THE
GUARANTORS HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE
LENDER, AND ITS AFFILIATES AND PARTICIPANTS, AND EACH OF THEIR RESPECTIVE
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
FOURTH AMENDMENT IS EXECUTED, WHICH THEY MAY NOW OR HEREAFTER HAVE AGAINST
LENDER, ITS PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
THE OBLIGATIONS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
FOURTH AMENDMENT.  BORROWER AND EACH OF THE GUARANTORS HEREBY COVENANT AND AGREE
NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE,
PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM,
ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE
AGAINST LENDER, ANY OF ITS AFFILIATES, AND PARTICIPANTS, AND THEIR RESPECTIVE
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING OUT OF OR RELATED TO AGENT’S OR LENDER’S ACTIONS,
OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS MADE IN CONNECTION WITH
ADMINISTERING, ENFORCING, MONITORING, COLLECTION OR ATTEMPTING TO COLLECT THE
OBLIGATIONS PRIOR TO THE FOURTH AMENDMENT EFFECTIVE DATE.
 
[Remainder of page intentionally blank; signature pages follow.]
 

 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantors, and Lender have caused this Fourth
Amendment to be executed and delivered as of the date first written.



 
  BORROWER AND GUARANTORS:
 




         
Southern Frac, LLC
 
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
GFN Manufacturing Corporation
 
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
General Finance Corporation
 
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Vice President and General Counsel



 

 
  LENDER:
 

 

         
Wells Fargo Bank, National Association
 
 
 
By:  
/s/ Ron Zeiber
 
Name: 
Ron Zeiber
 
Title
Authorized Signatory









[Signature Page to Fourth Amendment to Credit and Security Agreement]


